        Case 2:18-cv-00712-DB-DBP Document 22 Filed 05/03/19 Page 1 of 4




JEFFREY D. GOOCH (7863)
J. ANGUS EDWARDS (4563)
JONES WALDO HOLBROOK & MCDONOUGH, P.C.
170 South Main Street, Suite 1500
Salt Lake City, Utah 84101
Tel.: (801) 521-3200
jgooch@joneswaldo.com
aedwards@joneswaldo.com
Attorneys for the Seavers

                        IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF UTAH, CENTRAL DIVISION

 JAMES SEAVER and DEBORAH
 SEAVER, as parents and heirs of G.S.,
 deceased,
             Plaintiffs,
                                                         PLAINTIFFS’ RESPONSE TO
 v.
                                                          “OBJECTION” FILED BY
 The ESTATE of ALEXANDRE CAZES,                          UNIVERSAL POSTAL UNION
 deceased, a citizen of Canada, formerly
 doing business as ALPHABAY; THE TOR
 PROJECT, INC. aka THE ONION
 ROUTER, a Massachusetts non-profit                      Case No.: 2:18-cv-00712-DB-DBP
 corporation; CHINA POSTAL EXPRESS
 & LOGISTICS COMPANY aka CHINA                                   Judge Dee Benson
 POST aka CHINA COURIER SERVICES
 CORPORATION, a Chinese corporate or                      Magistrate Judge Dustin B. Pead
 governmental entity; and EMS
 COOPERATIVE dba EXPRESS MAIL
 SERVICE, a foreign entity,
             Defendants.

      In September 2018, the Seavers filed a Complaint against a number of defendants, some of

whom are foreign entities. See Compl. [ECF No. 2]. The Seavers quickly began effecting service,

identifying and utilizing preferred practices for service in China, Thailand, and Switzerland, where

the Seavers understand that China Post, the Estate of Alexandre Cazes, and EMS Cooperative

(“EMS”) reside, respectively.




1562908.1
        Case 2:18-cv-00712-DB-DBP Document 22 Filed 05/03/19 Page 2 of 4




      As Switzerland is a member of the Convention on the Service Abroad of Judicial and

Extrajudicial Documents in Civil or Commercial Matters—the Hague Service Convention—the

Seavers worked through the provisions of the Convention to effect service, including through the

use of information propagated by Switzerland’s Central Authority, translation of the relevant

documents into both French and German, and a request for service made to the appropriate

cantonal authority. See Hague Conference on Private International Law, Authority: Switzerland,

https://www.hcch.net/en/states/authorities/details3/?aid=276.

      On March 14, 2019, a Letter Objection dated March 8, 2019 was filed in this matter. See

UPU Obj. to Summons [ECF No. 21]. That Letter Objection is addressed to the Clerk of Court and

is signed by Ricardo Guilherme Filho, the Director of Legal Affairs for the Universal Postal Union

(“UPU”). See id. The Letter Objection explains that the EMS Cooperative is “a body of the UPU.”

See id. at 1. The Letter Objection then provides information about the relationship between the

UPU and other entities, including its “member countries and their designated operators” of postal

services. See id. at 2.

      Whatever the nature of the objections raised by EMS or the UPU, the proper mechanism for

defendants to place such objections before the Court is to appear and appoint counsel for, at the

very least, the limited purpose of responding in some appropriate manner to the Complaint filed
by the Seavers. Entities like EMS or the UPU cannot litigate through corporate officers appearing

pro se—they must appear in court through an attorney. See DCR Fund I, LLC v. TS Family Ltd.

P’Ship, 261 F. App’x 139, 146 n.6 (10th Cir. 2008); Grout Doctor Global Franchise v. Tirado,

No. 2:09-cv-451, 2009 WL 3681872, at *3 (D. Utah Nov. 3, 2009).

      The Seavers therefore ask the Court to order EMS/UPU to appear and appoint counsel for

the purposes of responding to the Seavers’ Complaint.




                                                2
1562908.1
        Case 2:18-cv-00712-DB-DBP Document 22 Filed 05/03/19 Page 3 of 4




      Dated: May 3, 2019.

                                  JONES WALDO HOLBROOK & McDONOUGH PC


                                  By: /s/ J. Angus Edwards
                                     Jeffrey D. Gooch
                                     J. Angus Edwards
                                     JONES WALDO HOLBROOK & McDONOUGH PC

                                     Attorneys for the Seavers




                                        3
1562908.1
        Case 2:18-cv-00712-DB-DBP Document 22 Filed 05/03/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2019, I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, which provides for electronic service to the counsel listed below.

                         Vincent J. Velardo (velardo@litchfieldcavo.com)
                         Greg Soderberg (soderberg@litchfieldcavo.com)
                         LITCHFIELD CAVO LLP
                         420 E. South Temple, Suite 510
                         Salt Lake City, Utah 84111
                         Attorneys for The Tor Project, Inc.
      I also certify that I sent a separate courtesy hard copy by certified mail to the mailing address

below, as well as an electronic copy by email to the email address below.

                         Ricardo Guilherme Filho
                         Director of Legal Affairs
                         Universal Postal Union
                         International Bureau
                         Weltpoststrasse 4
                         PO Box 312
                         3000 BERNE 15
                         SWITZERLAND
                         melony.MORGAN@upu.int

                                                       By:     Annelie Furner




                                                  4
1562908.1
